400 F.2d 882
Nathaniel BUCHANAN, et al., Plaintiffs-Appellants,v.The Honorable James A. RHODES, et al., Defendants-Appellees.
No. 17557.
United States Court of Appeals Sixth Circuit.
April 3, 1968, Certiorari Denied Oct. 14, 1968, See 89 S.Ct.118.

Richard M. Markus, Cleveland, Ohio, for appellants.
James A. McLaughlin, Asst. Atty. Gen., Columbus, Ohio, William B. Saxbe, Atty. Gen., Charles S. Lopeman, Chief Counsel, Columbus, Ohio, on brief, for appellees.
Before PHILLIPS, EDWARDS and McCREE, Circuit Judges.
PER CURIAM.


1
In this case appellants attack as federally unconstitutional the provisions of Ohio's constitution and statutes which provide for the election and assignment of Ohio's trial judges.  The District Judge before whom this complaint was filed dismissed the complaint without convening a three-judge court.  The factual background and legal issues are fully stated in his opinion.  Buchanan v. Rhodes, 249 F. Supp. 860 (N.D.Ohio 1966).


2
On consideration of the procedural aspects of this appeal only, the judgment of the District Court is vacated and the case is remanded to the District Court for the convening of the three-judge court under 28 U.S.C. 2281 (1964).